               Case 1:17-cv-04427-PKC Document 47 Filed 03/25/20 Page 1 of 1

BASILE
   LAW          FIRM


Mark R. Basile, Esq.                                                400 Jericho Turnpike- Ste 1041 Jericho, New York 11753
Michelle P. Ferlito, Esq.                                           TELEPHONE: (516) 455-1500 I FACSIMILE: (631) 498-0478

Marjorie M. Santelli, Esq. -Appellate Counsel
Brenda L. Hamilton, Esq. - Securities Counsel
Hana M. Boruchov, Esq. - Tax Counsel
Zara Watson, Esq. -Trademark Counsel
Matthew G. Miller, Esq. - Patent Counsel

Rene L. Basile, Esq. (1933-2016)


March 25, 2020

ViaECF
Hon. P. Kevin Castel
United States Dish"ict Court Judge
Southern District of New York, United States Courthouse
New York, NY 10007

Re:        Coastal Investment Partners, Inc. v. DSG Global Inc.
           Case No. I :17-cv-04427-PKC

Dear Judge Castel:

I am counsel to Defendant DSG Global, Inc. in this matter and write to request an adjournment
of the Scheduling Conference set for April 14, 2010 at 2:45. This Court has previously granted
Plaintiffs counsel's request adjourn this conference from March 23, 2020 to April 14, 2020.

This request is due to my personal health issues. I have c01Tesponded with Mr. Miota,
defendant's counsel, and he consents to this request

For these reasons I respectfully request that this court adjourn the Scheduling Conference for
approximately 60 days, to June 16, 2020, or to some other day that the court deems appropriate.

                                    Respectfully submitted,


                                                       s/ Mark R. Basile
                                                       Mark R. Basile Esq.

CC via ECF to:

Jacob Edgar Miota
Miota Law LLC
1400 E. Olive Street
Shorewood, WI 53211
414-973-9305
Email: jmiota@miotalaw.com
